Tee Curiam.—
The lex loci contractus is to govern, unless the parties, by the terms of the contract, had in view a different place. Thompson v. Ketcham, 8 Johns. Rep. 189; Van Schaick v. Edwards, 2 Johns. Ca. 353; Ludlow v. Bingham, 4 Dall. 47, 61; Conframp v. Bunel, id. 418.
And by the laws of New York, which is the place of contract in this instance, a note or bill is absolutely void, where the consideration either as between the original or the subsequent parties, is usurious, and no shift or device is admitted to evade the statute of usury. Jones v. Hake, 2 Johns. Ca. 60; Wilkie v. Roosevelt, 3 Johns. Ca. 66; Id. v. eund, 3 Johns. Ca. 200; Rose v. Dickson, 7 Johns. Rep. 196; Smith v. Brush, 8 Johns. Rep. 84.
Rule discharged.